Citation Nr: 0712164	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-07 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability (claimed as a bilateral ankle injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1994 to 
June 1999, with a verified period of active duty for training 
(ACDUTRA) from April 2002 to May 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board has recharacterized the issue so that it better 
represents the benefit as it was initially claimed by the 
veteran.


FINDINGS OF FACT

The veteran received treatment during active duty for 
training (ACDUTRA) for right ankle soreness and tenderness, 
which was acute and resolved with no residual disability; it 
is not shown that the veteran currently has a bilaterally 
ankle disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle 
disability (claimed as a bilateral ankle injury) are not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in March 2003 which asked her to submit certain 
information, and informed her of VA's responsibility 
concerning obtaining evidence to substantiate her claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information she had to process the claim.  The letter 
also explained that VA would make reasonable efforts to help 
her get evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
veteran what she needed to substantiate her claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim 
on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the March 2003 letter was sent to the veteran prior 
to the issuance of the July 2003 rating decision on appeal.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records have been 
associated with the claims file.  The RO arranged for the 
veteran to undergo VA examinations in May 2003 and June 2003; 
reports of which are of record.  Moreover, the veteran has 
been given the opportunity to submit evidence and argument to 
support her claim. Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained. The 
record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration. 

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection.  However the 
veteran has not been provided notice of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disability on appeal.  Despite the inadequate 
notice, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for the claim on appeal is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not notifying her of the evidence pertinent to 
these elements.

II.  Service Connection

The veteran and her representative assert, in essence, that 
service connection is warranted for status post bilateral 
ankle sprain as a result of her ACDUTRA service. The veteran 
maintains that in April 2002, during a period of ACDUTRA, she 
was ejected from a truck and sustained injuries to both 
ankles.  She asserts that she has continued to have bilateral 
ankle pain since that time.

Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while on active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. 
§§ 3.6(a), 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records (SMRs) are negative for any 
complaints, findings or diagnosis of a right or left ankle 
disorder during the veteran's period of active military 
service.  However, the SMRs reflect that on April 14, 2002, 
during a period of ACDUTRA, the veteran fell from a moving 
vehicle and presented to the hospital emergency room with 
complaints related to the head.  A trauma evaluation 
including x-rays of the spine, chest and pelvis was 
unremarkable.  A CT scan revealed a head injury.  She was 
admitted for observation and re-examined, whereupon the 
veteran complained of right ankle soreness.  X-rays were 
negative for a fracture.  She was provided with pain 
medications.  At discharge, the veteran's extremities were 
warm and soft with some residual tenderness to the ankle, 
otherwise unremarkable.  The discharge diagnoses were mild 
concussion secondary to blunt head trauma, linear skull 
fracture (nondisplaced), scalp laceration, and shoulder 
abrasion.  There was no diagnosis of a right or a left ankle 
condition as a result of the accident.   

Follow-up SMRs dated at the end of April 2002 are negative 
for complaints, findings or diagnoses relating to either the 
right or left ankle.  The veteran underwent a May 2002 
neurology evaluation reflecting ongoing complaints of 
vertigo, headaches, neck and shoulder pain, and tingling in 
both hands.  She denied any numbness or weakness in the lower 
extremities.  Motor, sensory, and coordination examinations 
of the lower extremities were normal.  The assessment was a 
normal neurology examination.  A May 2002 wellness record 
reflects that the veteran had no localized joint swelling, no 
muscle aches, and no pain in the lower extremities.  She was 
released from ACDUTRA without limitations.  

Post-service medical records include a May 2003 VA 
examination record reflecting that the veteran reported 
falling out of a truck and injuring her right and left ankle.  
She stated that X-rays were negative and she was never 
casted.  She complained of pain and burning in her ankles 
from walking too much.  Her ankles hurt every day, but not 
all day with flare-ups by the end of the day.  She had to 
elevate them and used a heating pad and Aleve.  She was 
unable to walk more than four blocks, was unable to run, and 
was unable to dance.  She did not use any assistive devices 
and did not have any swelling.  She stated that her left 
ankle was not as severe as her right ankle.  The veteran 
reported that she was self-employed in a cleaning service and 
had no specific job restrictions.  The examiner noted that 
the review of systems was unremarkable.  Examination of the 
bilateral ankles revealed 5/5 motor strength.  She had 25 
degrees of dorsiflexion and 45 degrees of plantar flexion 
bilaterally that did not diminish with repetitive testing.  
She had 2+ distal pulses, with no pedal edema.  Motor 
strength was symmetric, deep tendon reflexes were symmetric.  
X-rays of the bilateral ankles were negative for evidence of 
fracture, dislocation or arthropathy.  The X-ray impression 
was normal right and left ankle.  The examiner's impression 
was status-post right and left ankle strains, to be further 
evaluated by neurology.  

A June 2003 VA neurological examination report reflects that 
the veteran provided her medical history regarding her April 
2002 accident.  She complained of bilateral ankle pain since 
the accident, most pronounced in the right ankle.  
Examination revealed normal strength, tone, and fine motor 
movements.  Gait and station were normal and tandem walking 
was normal.  Muscle stretch reflexes were 1+ and symmetric 
and plantar response was neutral.  There was no appreciable 
ankle swelling.  The examiner's impression was that the 
veteran described residual bilateral ankle pain which was 
more probably musculoskeletal in origin.  There was no 
neurological basis for the veteran's ankle symptoms.  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral ankle disability. 

Initially, the Board points out that, while the veteran's 
SMRs indicate that she was treated for a complaint of right 
ankle soreness the day of the April 2002 accident and she had 
some residual tenderness the day immediately afterwards, 
there was no actual diagnosis of a bilateral ankle 
disability.  In fact, the SMRS reflect that any injury to the 
right ankle was acute in nature, and quickly resolved without 
any residual disability, as subsequent SMRs in April and May 
2002 were negative for any further complaints or treatment of 
the right ankle and x-rays were normal.  See 38 C.F.R. § 
3.303(b) (isolated findings in service are insufficient to 
establish chronicity).  Hence, the Board finds that contrary 
to the veteran's contentions, none of the medical evidence of 
record indicates that the veteran developed a chronic 
bilateral ankle disability as a result of active service, or 
as a result of ACDUTRA.  

Moreover, while the veteran asserts that she has continued to 
have bilateral ankle pain since the April 2002 accident in 
service, pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).

In this regard, the Board notes that there is no evidence of 
a current bilateral ankle disability upon which to predicate 
a grant of service connection.  The record contains no 
medical evidence of any physiological condition underlying 
the veteran's complaints of bilateral ankle pain.  The record 
notes the veteran's post-service complaints of bilateral 
ankle pain, but orthopedic and neurological examinations as 
well as x-rays of the ankles were normal.  Without medical 
evidence that the pain the veteran experiences constitutes a 
disability, service connection cannot be granted.  Degmetich 
v. Brown, 104 F.3d 1328, 1330-1332 (a currently existing 
disability is required to establish service connection).

Although the May 2003 VA examiner noted an impression of 
status-post right and left ankle strains, the Board notes 
that a current bilateral ankle disorder was not diagnosed.  
Likewise, although on neurological examination in June 2003, 
the impression was bilateral ankle pain which is most 
probably musculoskeletal in origin, the examiner was noted 
that there was no neurologic basis for the ankle pain.  
Moreover, the examiner did not diagnose a chronic ankle 
disability.  In fact, both VA examiners noted normal physical 
findings and diagnostic testing.

The Board has considered the assertions advanced by the 
veteran in connection with her current claim.  However, as a 
layperson without the appropriate medical training and 
expertise, she simply is not competent to provide probative 
(persuasive) evidence on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

As the veteran is not shown to have a current diagnosed 
bilateral ankle disorder there is no disability for which 
service connection may be granted.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral ankle disability and the benefit-
of-the-doubt doctrine is not applicable 




	(CONTINUED ON NEXT PAGE)



in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral ankle disability (claimed 
as a bilateral ankle injury) is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


